Exhibit 10.3 MRI INTERVENTIONS, INC. Non-Disclosure AND PROPRIETARY RIGHTS Agreement In consideration and as a condition of my employment (or my continued employment) with MRI Interventions, Inc., or any of its current or future subsidiaries, affiliates, successors or assigns (collectively, the “ Company ”), and in consideration of my receipt of Confidential Information (as defined in Section 2 below) and of the compensation now and hereafter paid to me by the Company, the undersigned (hereinafter referred to as “ Employee ”) hereby acknowledges and agrees to the following: 1.
